     Case 3:20-cv-03402-K-BT Document 8 Filed 12/11/20      Page 1 of 1 PageID 28



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

EDWARD L. PORTR,                           §
              Plaintiff,                   §
                                           §
v.                                         §    No. 3:20-cv-03402-K (BT)
                                           §
LIVIA LIU FRANCES, et al.,                 §
               Defendants.                 §


          ORDER ACCEPTING FINDINGS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

        After making an independent review of the pleadings, files and records in this

 case, and the Findings, Conclusions, and Recommendation of the United States

 Magistrate Judge dated November 19, 2020, the Court finds that the Findings and

 Recommendation of the Magistrate Judge are correct and they are accepted as the

 Findings, Conclusions, and Recommendation of the Court. Plaintiff’s Objections filed

 on December 8, 2020, are OVERRULED.

        IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

 Recommendation of the United States Magistrate Judge are accepted.

        SO ORDERED.

        Signed December 11, 2020.


                                           _____________________________________
                                           ED KINKEADE
                                           UNITED STATES DISTRICT JUDGE
